At the outset, I would like to congratulate Mr. Lajčák on his election to the presidency of the General Assembly. I would also like to congratulate Secretary-General Guterres on his appointment to his high office and to wish him every success in his crucial responsibilities.
Four months ago, more than 41 million people — 73 per cent of the total of Iran’s eligible voters — came to the polls in our country’s twelfth presidential election and once again expressed confidence in my platform, which calls for moderation and respect for human rights, prosperity and economic revitalization at home, and for constructive engagement around the world. Their vote illustrated the maturity of the electorate in a society that has been experiencing free and democratic governance for only four decades.
Our latest election was not merely a vote for a President. It represents a huge political investment on the part of our resilient people, who truly constitute our most reliable asset. Human and civil rights, along with a quest for justice and Islamic values, have been at the heart of the principal demands of the Iranian people for their more than 150 years of struggle, particularly during the Islamic revolution of 1979. In its first term, while pursuing nuclear negotiations internationally, at home my Government focused on discussing and articulating our citizens’ rights, resulting in the promulgation of a Citizens’ Rights Charter and its adoption for implementation, thereby meeting the demands of a people who, in their desire to restore their rights and human dignity, first rose up against a dictatorial regime 111 years ago, in their constitutional revolution, and again 39 years ago, in the Islamic revolution.
I declare here in this Hall that moderation is the preferred and chosen path of the great Iranian people. Moderation seeks neither isolation nor hegemony. It implies neither indifference nor intransigence. The path of moderation is the path of peace. That peace is a just and inclusive peace, not one that means peace for one nation and war and turmoil for others. Moderation is freedom and democracy, conducted in an inclusive and comprehensive manner that does not purport to promote freedom in one place while supporting dictators elsewhere. Moderation is the synergy of ideas, not a dance of swords. And lastly, the path of moderation nurtures beauty. Exports of deadly weapons are not beautiful. Peace is beautiful. In Iran, we strive to build peace and promote the human rights of peoples and nations. We never condone tyranny and we always defend those whose voices are not heard. But while we never threaten anyone, neither do we tolerate threats from anyone. Our discourse is based on dignity and respect, and we are unmoved by threats and intimidation. We believe in dialogue and negotiation conducted on an equal footing and based on mutual respect.
In today’s globalized world, peace, security, stability and the progress of all nations are intertwined. We cannot see a rogue and racist regime trample on the most basic rights of Palestinians while the usurpers of their land enjoy security. No one can aspire to long-term stability, prosperity and development while Muslims in Yemen, Syria, Iraq, Bahrain, Afghanistan, Myanmar and so many other places live in misery, war and poverty.
Throughout its history, Iran has been a bastion of tolerance for many religions and ethnicities. We are the same people who rescued the Jews from Babylonian servitude, opened our arms to welcome Armenian Christians in our midst and created the Iranian cultural continent with a unique mix of diverse religions and ethnicities. I represent the same Iran that has historically assisted the oppressed. Centuries ago, we supported the rights of the Jewish people and today we are insisting on the restoration of the rights of the Palestinian people. Iran is still the same country, supporting justice and seeking tranquillity.
Today we are on the front lines fighting terror and religious extremism in the Middle East, not for sectarian or ethnic reasons but for ethical, humanitarian and strategic ones. Iran does not seek to restore its ancient empire, impose its official religion on others or export its revolution through the force of arms. We have enough confidence in the depth of our culture, the truth of our faith and the tenacity and longevity of our revolution that we will never seek to export any of them in the way that neocolonialists do through the heavy boots of soldiers. To promote our culture, civilization, religion and revolution, we enter hearts and engage minds. We recite our poetry and engage in discourse on our philosophy. Our ambassadors are our poets, mystics and philosophers. We have reached these shores of the Atlantic through Rumi and spread our influence all over Asia with Saadi. We have already captured the world through Hafez, so we are not in need of new conquests.
The call for moderation is from a nation that has been committed to it. We do not preach moderation; we practice it, and the Joint Comprehensive Plan of Action (JCPOA) is a case in point. The deal is the outcome of two years of intensive multilateral negotiations, overwhelmingly applauded by the international community and endorsed by the Security Council through resolution 2231 (2015). As such, it belongs to the entire international community, not just one or two countries. The JCPOA can become a new model for global interaction based on mutual constructive engagement among us all. We have opened our doors to engagement and cooperation and concluded scores of development agreements with advanced countries in both the East and the West.
Unfortunately, there are some who have deprived themselves of that unique opportunity, in a way that amounts to imposing sanctions on themselves, and now they feel betrayed. We were not deceived, and neither did we cheat or deceive anyone else. We determined the extent of our nuclear programme ourselves. We never sought to achieve deterrence through nuclear weapons. We have immunized ourselves through our people’s knowledge and, more importantly, their resilience. That is our talent and our approach. Some say that they wanted to deprive Iran of nuclear weapons, but we have always vociferously rejected such weapons. We have never been distressed about forgoing an option that we never actually sought. It is reprehensible that a rogue Zionist regime that threatens regional and global security with its nuclear arsenal and is not committed to any international instrument or safeguard has the audacity to preach to peaceful nations.
Imagine how the Middle East would look if the JCPOA had not been concluded. Imagine that along with civil wars, takfiri terror, humanitarian nightmares and complex sociopolitical crises in West Asia there was a manufactured nuclear crisis. How would we all fare? I declare here to the Assembly that while the Islamic Republic of Iran will not be the first country to violate the agreement, it will respond decisively and resolutely to any violation of it by any party. It would be a great pity if it were to be destroyed by rogue newcomers to the world of politics, and the world would have lost a great opportunity. But such unfortunate behaviour will never halt Iran in its course of progress and advancement. By violating its international commitments, the new United States Administration only destroys its own credibility and undermines international confidence in negotiating with it or accepting its promises.
Four years ago in the Assembly, the Islamic Republic of Iran sponsored the initiative of resolution 68/127, “A world against violence and violent extremism”. We consider dialogue and negotiations based on a positive-sum paradigm to be the only path to resolving global and regional crises. We have made a conscious decision to strengthen relations with our neighbours and others in the region, as well as to enhance our cooperation with all friendly countries. We cannot navigate the complex and dangerous challenges in this turbulent transitional global phase without expanding interaction and exchanges and institutionalizing dialogue between nations and States. The ignorant, absurd and hateful rhetoric filled with ridiculously baseless allegations that we heard yesterday in this Hall was not only unfit to be heard at the United Nations — which was established to promote peace and respect between nations — but in fact contradicted the demands of the nations of this global Organization that it bring Governments together in the battle against war and terror.
I wish to emphasize that the defence capabilities of the Islamic Republic of Iran, including its missiles, are solely defensive deterrents for maintaining regional peace and stability and suppressing the adventurist tendencies of irrational aspirants. We cannot forget that civilians in many of our cities became the target of long-range missile attacks by Saddam Hussein during his eight-year war of aggression against us. We will never allow our people to become victims of such catastrophic delusions again. Instability and extremist violence have only been exacerbated in our region through the military interventions of extra-regional actors — the same Powers that try to sell ever more
of their deadly weapons to other States by accusing Iran of fomenting instability. I want to emphasize that foreign intervention and the imposition of alien wishes on the people of the region can only widen and deepen the crises in our region. The crises in Syria, Yemen and Bahrain do not have military solutions and can be resolved only through an end to the hostilities and acceptance of the will and desires of their peoples. The United States Government should explain to its own people why, after spending billions of dollars of the assets of the people of America and our region, it has brought the region only war, misery, poverty and the rise of terrorism and extremism rather than contributing to peace and stability.
In the past four years, Iran has demonstrated that its economy has unparalleled potential for expansion and growth. Economic sanctions not only have not hindered it, they have solidified the popular resolve to enhance domestic production. Iran’s achievement of the highest global growth rate last year proved that its economy has the potential to become the world’s most vibrant emerging economy within the next 20 years, with a trillion-dollar growth potential. Our strategic choice for achieving such sustainable and balanced growth is an extensive network of global partnerships. We firmly believe that development and security can grow only if they grow together, and that common interests can bind us regionally and globally to guarantee both regional and global security.
Iran, with the world’s largest gas and oil reserves, is prepared to engage in long-term cooperation to advance global energy security. We are eager to expand international transit corridors through joint ventures in sea, rail and road infrastructure projects. Our achievements in enhancing economic infrastructures through a nation-wide gas pipeline, a national electricity grid and rail and road transport have made it possible for various industries to produce their goods at a lower cost, with easy access to national and regional markets. With our current friendly legal environment, many foreign investors have come to Iran, leading to an ever-increasing number of investments, joint ventures and financing agreements in multiple fields. It is the policy of my Government to continue to steadily enhance the entrepreneurial environment, protect intellectual property rights, consistently improve corporate governance and engage in a robust campaign against money-laundering in order to enhance a legal climate conducive to business and economic investments in various fields, particularly knowledge-based enterprises.
The Iranian nation is resolutely determined to build a free and advanced Iran and participate in developing a secure and stable region based on ethics and respect for international law. In that endeavour, we welcome the participation and cooperation of all investors, intellectuals and innovators from all over the world. From this global rostrum, and as the representative of the people of Iran, who are world-famous for their hospitality, I invite all who seek peace, security and progress through partnership and cooperation among nations to visit Iran and join us in building this future of hope.
If we truly believe in our collective decision of four years ago in the General Assembly to work for a world against violence and violent extremism, we can turn the discourse of imposition, unilateralism, intimidation and war into the logic of dialogue, synergy and peace, so that moderation can become the dominant voice across the globe.